RALPH GUARNERI, M.D. and RALPH GUARNERI, M.D., P.A., Appellants,
v.
JEFFREY NUSSBAUM, Appellee.
No. 4D09-5311.
District Court of Appeal of Florida, Fourth District.
August 4, 2010.
Susan Y. Marcus of Lewis Brisbois Bisgaard & Smith LLP, Fort Lauderdale, for appellants.
Ben Murphey of Lawlor Winston, LLP, Fort Lauderdale, for appellee.
PER CURIAM.
Dismissed. See Hi-Tech Marketing Group, Inc. v. Thiem, 659 So. 2d 479 (Fla. 4th DCA 1995).
GROSS, C.J., CIKLIN, J., and KEYSER, JANIS, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.